Exhibit 3.1 CERTIFICATE ELIMINATING REFERENCE TO A SERIES OF SHARES OF STOCK FROM THE CERTIFICATE OF INCORPORATION OF THE AMACORE GROUP, INC. Pursuant to the provisions of Section 151(g) of the General Corporation Law of the State of Delaware, it is hereby certified that: 1.The name of the corporation (hereinafter referred to as the “Corporation”) is THE AMACORE GROUP, INC. 2.The designations of the series of shares of stock of the corporation to which this certificate relates are: Certificate of Designation – Series B Convertible Preferred Stock filed on September 29, 2000, Certificate of Designation – Series C Mandatory Convertible Preferred Stock filed on October 12, 2004, Amended and Restated Certificate of Designation – Series D Convertible Preferred Stock filed on May 9, 2007 (original certificate of designation filed on July 11, 2006), Amended and Restated Certificate of Designation – Series E Convertible Preferred Stock filed on July 18, 2006 (original certificate of designation filed on July 11, 2006), Certificate of Designation – Series J Convertible Preferred Stock filed on December 31, 2008 and Certificate of Designation – Series K Convertible Preferred Stock filed on December 31, 2008. 3.The voting powers, designations, preference and the relative, participating, optional or other rights and the qualifications, limitations and restrictions of each of the said series of shares of stock were provided for in a resolution adopted by the Board of Directors of the Corporation pursuant to authority expressly vested in it by the provisions of the certificate of incorporation of the Corporation, as amended and restated and further amended.A certificate setting forth each of the said resolutions has been heretofore filed with the Secretary of State of the State of Delaware pursuant to the provisions of Section 151(g) of the General Corporation Law of the State of Delaware. 4.The Board of Directors has adopted the following resolutions: WHEREAS, the Corporation has filed the following certificates of designation with the
